Per Curiam.—In
Oat v. Middleton, and Norris v. Adams,a we decided that in order to establish a claim for the moiety of the cost of a party wall, the plaintiff must show that the owners stood in the relation of party and party at the time the wall was built. In this case there were, undoubtedly, different owners of the two lots, and therefore parlies. But the claim for a reimbursement of the moiety of the cost of the party wall is not a lien on the land, but only a personal charge against the builder of the second house, (1 Dall. 341; 5 S. & R. 1.) The legal personal right to be enforced in this case, then, was in Chardon, and not in the plaintiff, who wras merely the equitable owner of the claim by virtue of the conveyance of Chardon to him. It was a chose in action, and the suit was therefore erroneously brought, (Act of 24 Feb. 1721; Stroud’s Purd. Appendix.)
Rule discharged.

 Vide the Index.